DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 4 and 7 are vague and indefinite as they are incomplete, i.e., they recites
several stages without clearly mentioning what that stage produces, e.g., it is unclear what is formed in the forming stage, a web or just the mixing of the fibers and binding material is considered a “formation?’ Also, the claims recite a depositing step yet, they do not recite where, and thus it is unclear where the fibers are deposited, to a running wire, a chest or some other means.
	Claims 1 and 7 are also vague and indefinite since it is unclear, i.e., the claim recites a first feedstock, which implies that there is at least one more feedstock, yet there is no mention of other(s) feed into the system. 
	Claims 8-11 are improper since their independent claim is a system claim and not a method claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-7, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gomi et al., (hereafter Gomi), US Patent Application Publication No.  2017/0203478 A1.
	 With regard to claims 1-2, 4-5, 7 and 12, Gomi teaches a process and device for making a web in which a feedstock containing fibers and can contain resins is defibrated; see ¶-[0024] and then defibrated material is deposited onto a moving wire and heated; see [0022] and figure 1. Gomi also teaches that resin is deposited to the fibers and then added to a refining unit, which as it is well-known in the art is defibrillator device; see ¶-[0124]-[0125], and thus reads on the claims, as claimed. Gomi teaches that the amount additives, resin added to the sheet is greater than 6% by mass; see ¶-[0053], and thus reading on claims 4 and 12.
	 With regard to claims 6 and 11, Gomi teaches thermoplastic and thermosetting resins of the type as disclosed; see ¶-[0047]-0051] and therefore the properties of the resins must be the same or at least in the same range.
	It seems that Gomi teaches all the limitations of the claims or at the very least the minor modification(s) to obtain the claimed invention would have been obvious to one of ordinary skill in the art.
Claims 3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gomi, cited above.
	Gomi is silent with regard to the use of other feedstock(s) of claim 3, but the use of different feedstock one which is chemically treated and the other without such treatment is well-known in the art1 and considered obvious absent a showing of unexpected results.
	Gomi is also silent with regard to the resin deposition onto the fibers of claims 8-10, but such methods of fiber impregnation are also well-known in the art2 and also considered obvious absent a showing of unexpected results.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102a)(1) as being anticipated by any of Higuchi et al., (hereafter Higuchi), EP 3281756 A1, Seki et al., (hereafter Seki, US Patent No. 9,422,668 B2, Higuchi et al., US Patent Application Publication No. 2015/0275429 A1, (hereafter Higuchi’429), Seki et al., US Patent Application Publication No.  2015/0275434 A! (hereafter Seki’435) just to mention of few.
All of the above references teach a sheet including more than 6 mass% of a resin based on the weight of the dry fibers; see ¶-[0073] of Higuchi, column 12, lines 39-50 of Seki; ¶-[0064] of Higuchi’429 and ¶-[0075] of Seki’435.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Process of Making Fibrous Sheets.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner takes official notice and would present evidence if necessary.
        2 Again, the examiner takes official notice and will provide evidence if necessary.